UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K (Amendment No. 1) CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report: January 4, 2011 (Date of earliest event reported) International Silver, Inc. (Exact name of registrant as specified in its charter) AZ 333-147712 86-0715596 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification Number) 5210 E. Williams Circle, Suite 700 (Address of principal executive offices) (Zip Code) 520-889-2040 (Registrant's telephone number, including area code) Not Applicable (Former Name or Former Address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Explanatory Note This 8-K/A is being filed to correct the Item number used from 2.01 to 1.01. Item 1.01 Entry into a Material Definitive Agreement. Item 9.01. Financial Statements and Exhibits (a) Financial statements: None (b) Pro forma financial information: None (c) Shell company transactions: None (d) Exhibits 99.1 Press Release of International Silver, Inc. dated January 4, 2011 * * Incorporated by reference on Form 8-K filed on January 4, 2011 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. INTERNATIONAL SILVER, INC. Dated: October 25 , 2011 By: /s/ Matthew Lang Matthew Lang, Secretary 3 Exhibit Index Exhibit No. Description Press Release of International Silver, Inc. dated January 4, 2011 * * Incorporated by reference on Form 8-K filed on January 4, 2011 4
